                                                                                USDCSDNY
                                                                                DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   ELECTRONJCA.LL y FILED
------------------------------------------------------------------X            DOC#:
UNITED STA TES OF AMERICA,                                                     DATEFI=L:--:-E-D:-
                                                                                               ~-/ :-
                                                                                                   7 -f .,....
                                                                                                        ~o    -=

                     -against-                                                    18 CR 527 (KMW)

                                                                                    SENTENCING
                                                                                SCHEDULING ORDER
STEVEN LESANE

                                                             Defendant.
------------------------------------------------------------------x
KIMBA M. WOOD, District Judge

          The Defendant is scheduled to be sentenced on June 9, 2020 at 11 :00 a.m.

          The Presentence Investigation Report is due to the Court on June I, 2020.

          Any sentencing submissions by Defendant must be made by June 3, 2020, and must state specifically

whether Defendant contests any fact in the Presentence Report, and whether Defendant contests the

appropriateness of the Probation Officer' s Sentencing Recommendation.

          Defense counsel must arrange for the presentence interview to occur within 14 days of this Order.

The Government must submit a statement of facts to Probation within 14 days of this Order. The Government

must submit its SK 1.1 letter, if applicable, 14 days before sentencing. All counsel must review the Court' s

Individual Rules before submitting sentencing memoranda.

          Probation should contact Chambers if they experience difficulty scheduling the presentence interview

or if the PSR will not be completed in a timely fashion.

          Any response or other submission from the Government is due June 5, 2020.


SO ORDERED

Dated: New York, New York
       March __2___, 2020
                                                                          / ~ YK,.             l<rn1t
                                                                                 KIMBA M. WOOD
                                                                          UNITED STATES DISTRICT JUDGE
